
	
		I
		112th CONGRESS
		1st Session
		H. R. 2786
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Wasserman Schultz
			 (for herself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Older Americans Act of 1965 to provide
		  social service agencies with the resources to provide services to meet the
		  unique needs of Holocaust survivors to age in place with dignity, comfort,
		  security, and quality of life.
	
	
		1.Short titleThis Act may be cited as the
			 Holocaust Survivors Assistance Act of
			 2011.
		IPurposes;
			 findings; definitions; grants
			101.PurposesThe purposes of this Act are—
				(1)to include
			 older individuals who are Holocaust survivors to the list of
			 groups that receive preference for services as defined in section 305(a)(2)(E)
			 of the Older Americans Act of 1965,
				(2)to designate
			 within the Administration on Aging an individual to have responsibility for
			 older individuals who are Holocaust survivors, and
				(3)to create a grant
			 program to increase and improve transportation services for older individuals
			 with preference to those older individuals who are Holocaust survivors.
				102.FindingsThe Congress finds the following:
				(1)During the
			 Holocaust, which took place between 1933 and 1945, an estimated 6,000,000 Jews,
			 as well as millions from other targeted groups, were murdered by the Nazis and
			 their collaborators.
				(2)Approximately
			 127,000 Holocaust survivors remain in the United States, and thousands pass
			 away each year.
				(3)Holocaust
			 survivors are getting older and frailer, and will be seeking additional support
			 and assistance from social service providers to enable them to age in place.
			 Providers face increased levels of demand from vulnerable individuals without
			 any additional revenue to cover needed services.
				(4)All Holocaust
			 survivors are at least 65 years old with approximately three quarters of them
			 older than 75 and a majority in their 80s and 90s.
				(5)More than half of
			 all Holocaust survivors who emigrated to the United States from the former
			 Soviet Union after 1965 fall beneath 200 percent of the Federal poverty
			 threshold and constitute an extremely vulnerable at-risk population in the
			 United States.
				(6)Holocaust
			 survivors continue to live with the mental and physical scars of the
			 unconscionable trauma caused by the Holocaust.
				(7)While
			 institutionalized settings are beneficial for some older people, long-term care
			 facilities can have an adverse effect on Holocaust survivors. For many
			 Holocaust survivors, institutionalized settings reintroduce sights, sounds,
			 smells, emotions and routines which can induce panic, anxiety, and
			 re-traumatization as a result of experiences resulting from the
			 Holocaust.
				(8)Approximately
			 two-thirds of Holocaust survivors live alone and living alone is a risk factor
			 for institutionalization.
				(9)Low income
			 Holocaust survivors are more reliant on social service programs than most other
			 older Americans, with proportionally more Holocaust survivors needing services
			 such as personal care, home-delivered and congregate meals, transportation,
			 counseling and mental health support.
				103.DefinitionSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended by adding at the end the following:
				
					(55)The term
				Holocaust survivor means an individual who—
						(A)(i)lived in a country
				between 1933 and 1945 under a Nazi regime, under Nazi occupation, or under the
				control of Nazi collaborators; or
							(ii)fled from a country between 1933
				and 1945 under a Nazi regime; under Nazi occupation, or under the control of
				Nazi collaborators;
							(B)was persecuted
				between 1933 and 1945 on the basis of race, religion, physical or mental
				disability, sexual orientation, political affiliation, ethnicity, or other
				basis; and
						(C)was a member of a
				group that was persecuted by the
				Nazis.
						.
			104.OrganizationSection 305(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3025(a)) is amended—
				(1)in paragraph
			 (1)(E) by inserting older individuals who are Holocaust
			 survivors, after proficiency, each place it appears,
			 and
				(2)in paragraph (2)(E) by inserting
			 older individuals who are Holocaust survivors, after
			 proficiency,.
				105.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3025(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1) by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency, each place it appears,
					(B)in paragraph (4)—
						(i)in
			 subparagraph (A)—
							(I)in clause
			 (i)(I)(bb) by inserting older individuals who are Holocaust
			 survivors, after proficiency, and
							(II)in clause (ii) by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency, each place it appears, and
							(ii)in
			 subparagraph (B)—
							(I)in subclause (VII)
			 by striking and at the end,
							(II)by redesignating
			 subclause (VIII) as subclause (IX), and
							(III)by inserting
			 after subclause (VIII) the following:
								
									(VIII)older individuals who are Holocaust
				survivors; and
									, and
				
							(C)in paragraph
			 (7)(B)(iii) by inserting , in particular, older individuals who are
			 Holocaust survivors,  after placement, and
					(2)by inserting older individuals who
			 are Holocaust survivors, after areas,.
				106.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
				(1)in paragraph (4) by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency,,
				(2)in paragraph (16)(A)—
					(A)in clause (v) by
			 striking and at the end, and
					(B)by adding at the
			 end the following:
						
							(vii)older individuals who are Holocaust
				survivors; and
							,
				and
					(3)in paragraph (28)(A)(ii) by inserting
			 older individuals who are Holocaust survivors, after
			 proficiency,.
				107.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
				(1)in subsection (c)(2) by inserting
			 older individuals who are Holocaust survivors, after
			 proficiency, and
				(2)in subsection (d) by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency,.
				108.Program
			 authorizedSection
			 372(c)(2)(A) of the Older Americans Act of 1965 (42 U.S.C. 3030s–2(c)(2)(A)) is
			 amended by striking individuals) inserting individuals
			 and older individuals who are Holocaust survivors).
			109.Prevention of
			 elder abuse, neglect, and exploitationSection 721(b)(12) of the Older Americans
			 Act of 1965 (42 U.S.C. 3058i(b)(12)) is amended—
				(1)in subparagraph
			 (B) by striking or at the end,
				(2)in subparagraph
			 (C) by striking the period at the end and inserting or,
			 and
				(3)by adding at the end the following:
					
						(D)older individuals who are Holocaust
				survivors.
						.
				IIFunctions of
			 assistant secretary
			201.Establishment
			 of administration on agingSection 201 of the Older Americans Act of
			 1965 (42 U.S.C. 3012) is amended by adding at the end the following:
				
					(g)(1)The Assistant Secretary
				is authorized to designate within the Administration a person to have
				responsibility for older individuals who are Holocaust survivors.
						(h)It shall be the duty of the Assistant
				Secretary, acting through the person designated to have responsibility for
				older individuals who are Holocaust
				survivors.
					.
			IIIActivities for
			 health, independence, and longevity
			301.Innovation to
			 improve transportation for older individuals who are Holocaust
			 survivorsPart A of title IV
			 of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by
			 adding at the end the following:
				
					423.Innovation to
				improve transportation for older individuals who are Holocaust
				survivors
						(a)In
				generalThe Assistant Secretary shall award grants or contracts
				to nonprofit organizations to improve and increase transportation services for
				older individuals, with preference toward those older individuals who are
				Holocaust survivors. The Assistant Secretary shall make grants or enter into
				such contracts for period of not less than 5 years.
						(b)Use of
				funds
							(1)In
				generalA nonprofit organization receiving a grant or contract
				under subsection (a) shall use the funds received through such grant or
				contract to carry out a demonstration project, or to provide technical
				assistance to assist local transit providers, area agencies on aging, senior
				centers, and local senior support groups, to encourage and facilitate
				coordination of Federal, State, and local transportation services and resources
				for older individuals who are Holocaust survivors. The organization may use the
				funds to develop and carry out an innovative transportation demonstration
				project to create transportation services for older individuals.
							(2)Specific
				activitiesIn carrying out a demonstration project or providing
				technical assistance under paragraph (1) the organization may carry out
				activities that include—
								(A)developing
				innovative approaches for improving access by older individuals to
				transportation services, including volunteer driver programs, economically
				sustainable transportation programs, and programs that allow older individuals
				to transfer their automobiles to a provider of transportation services in
				exchange for the services;
								(B)preparing
				information on transportation options and resources for older individuals and
				organizations serving such individuals, and disseminating the information by
				establishing and operating a toll-free telephone number;
								(C)developing models
				and best practices for providing comprehensive integrated transportation
				services for older individuals, including services administered by the
				Secretary of Transportation, by providing ongoing technical assistance to
				agencies providing services under title III and by assisting in coordination of
				public and community transportation services; and
								(D)providing special
				services to link older individuals to transportation services not provided
				under title III.
								(c)PreferenceIn
				awarding grants and entering into contracts under paragraph (a), the Assistant
				Secretary shall give preference to organizations and institutions that have
				previous extensive experience working with and conducting assessment of the
				needs of Holocaust survivors who are older individuals.
						(d)ConsultationIn
				determining the type of programs and activities used to improve and increase
				transportation assistance for Holocaust survivors, the Assistant Secretary
				shall consult with the individual designated by Section 201(h)(1) of the Act
				and with national organizations with special expertise in serving Holocaust
				survivors who are older individuals.
						(e)Eligible
				entitiesTo be eligible to receive a grant or enter into a
				contract under paragraph (a), an entity shall have previous extensive
				experience working with and conducting assessment of the needs of older
				individuals.
						(f)Report to
				congressThe Assistant Secretary with assistance from the
				individual designated by Section 201 (h)(1) of the Act, shall prepare and
				submit to the Speaker of the House of Representatives and the President pro
				tempore of the Senate an annual report on the status and needs, including the
				priority areas of concern, of older individuals who are Holocaust
				survivors.
						.
			
